FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-10 are presented for examination. 
2.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.
3.	The rejections are respectfully maintained that is applicable to the amended claims for applicant's convenience.
4.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (Caldwell), US patent no. 5,4650,85 in view of Athan et al. (Athan), US patent no. 5575284.
As per claim 1, Caldwell discloses a system [figures 1, 11A, 11B] comprising: 
a plurality of shelves each having a front edge [figures 11A, 11B; col. 5, lines 48-57]; a solar cell circuit disposed at the front edge of each of the plurality of shelves [figures 11A, 11B; col. 5, lines 48-57]; and a controller operatively coupled to the solar cell circuits, [figures 5, 6, 8; col. 6, lines 24-40, col. 7, lines 15-22, col. 7, lines 64-col. 8, line 40, col. 10, lines 29-43].
Caldwell is silent that the controller adapted to monitor the frequency at which a power transfer of each solar cell circuit occurs, and adapted to signal a device in response to a change in the frequency at which the power transfer occurs. In other word, Caldwell fails to teach that charge a solar cell circuit (capacitor) according to a frequency corresponding to the intensity of the broadband optical signal (frequency of light is received), such as the function perform by a light-to-frequency converter (LFC) circuit.
Athan discloses a light-to-frequency converter (LFC) circuit. Athan discloses that the controller [microcontroller 84, Figure 2B] adapted to monitor the frequency at which a power transfer of each solar cell circuit occurs, and adapted to signal a device in response to a change in the frequency at which the power transfer occurs [figures 2A, 2B, 4A, 4C; col. 5, lines 50-65, col. 6, lines 15-67, col. 7, lines 7-14, 59-60, col. 10, lines 35-40].
It would have been obvious to one of ordinary skill in the art at time the invention to combine the teachings of Caldwell and Athan because they disclose a solar charging system, the specify teachings of Athan stated above would have further enhanced the efficiency of Caldwell system to obtain predictable results.
Caldwell discloses:
 [col. 5, lines 48-57] Referring to FIGS. 11A and 11B, the display units 6 use commercially available components, including the solar cell panel 39, liquid crystal display 42 and a removable sticker 41 for displaying permanent information.  LCD 42 shows the price.  Descriptive information regarding the product may be shown on the removable sticker 41.  The display units 6 preferably are small enough to fit into the standard concave rolled edge of steel shelving 43 shown in FIG. 11B, typically used in supermarkets and other retail stores.
[col. 6, lines 24-40, col. 7, lines 15-22, col. 7, lines 64-col. 8, line 40, col. 10, lines 29-43] Controller 32 is connected to a commercially available liquid crystal display element 35 which is used to display the data.  All of the power required by the display unit is supplied by solar cell 33.  The technique used for powering the display units is a very important aspect of this invention.  Controller 32 is the only device in the display unit directly powered by solar cell 33.  One example of a solar cell used in this invention is the Kyocera ASC-2150-6.  Controller 32 in turn selectively powers either receiver 31 or non-volatile memory 34, or neither of them, depending upon the desired activity of the display unit at the time and the amount of power available.  Normally, receiver 31 is powered and memory 34 is not.  When the available power is marginal, receiver 31 is not powered and only the display 35 is powered to maintain its continuing operation.  When solar charging again provides adequate power, receiver 31 is repowered.
	
The display unit shown also incorporates a power supply which includes photovoltaic cell 33 and a power control system which controls power through lines 110 and 111.  Line 110 supplies power to the receiver as controlled by controller 32 and line 111 supplies power to the memory as controlled by controller 32.  

FIG. 8 shows the theoretical frequency response of this second stage.  The gain of this stage peaks in the 7 to 10 kHz range.  Like the first stage, this second stage maximizes the gain at about 10 kHz, but also has some filtering of higher frequency components by virtue of feedback capacitor 63.  The actual gain of this stage is reduced due to loading on the output of the amplifier.  The first and second stages are very similar, except the second stage has a capacitor 63 in its feedback loop for noise reduction.  A capacitor is not used for this purpose in the first stage in order to maximize gain.

Athan discloses:
FIG. 2A shows one embodiment of a pulse oximeter 50 of the present invention. The oximeter 50 of the present invention comprises a light-to-frequency converter (LFC) 52 for detecting an optical signal 54 from a volume of intravascular volume of blood 56 illuminated by one or more light emitting diodes (LEDs) 58, 60. The LEDs 58, 60 emit electromagnetic radiation at a constant intensity; however, an optical signal 54 with a time-varying intensity is transmitted through or reflected back by the intravascular blood for each of the wavelengths. In the preferred embodiment, the reflected optical signal 54 is analyzed to determine the saturation value. The LFC 52 produces a periodic electrical signal in the form of a pulse train having a frequency corresponding to the intensity of the broadband optical signal received by the LFC 52. The periodic data then becomes an input to a high-speed digital counter 62, which converts the periodic signal into a form suitable to be entered into a computer system 64.

Yet another suitable LFC 52 is a novel LFC circuit, which was invented by Stephan Peter Athan, one of the coinventors of this invention, and is shown in FIG. 4A. In that circuit, a photoresistor 73 having a variable resistance is placed in circuit communication with a pulse generating circuit that is configured to generate a periodic electrical signal corresponding to the value of the variable resistance of the photoresistor. In one embodiment, a photoresistor 73, a capacitor 74, and an inverter 75 are placed in circuit communication and have the values shown in that figure. The photoresistor 73 is placed across the input node 76 and the output node 77 of the inverter 73. The capacitor 74 is placed between the input node 76 and ground. The inverter 75 is ideally an inverting Schmitt trigger with hysteresis at its input; however, other inverters are also believed to be suitable.
The photoresistor 73 can be a standard cadmium sulfide or cadmium selenide photoresistor, which are both widely available from many sources. Other types of photoresistors are also available. As is known in the art, the photoresistor 73 has a variable resistance that depends on the amount of electromagnetic radiation 78 being emitted onto the photoresistor. The photoresistor 73, capacitor 74, and inverter 75 are configured such that the period of time in which the capacitor 74 charges and discharges corresponds to the value of the variable resistance of the photoresistor 73. Thus, the output of the inverter 75 is a periodic signal, the period of which depends on the amount of electromagnetic radiation being emitted onto the photoresistor 73.
As shown in that figure, the MDAC 80 is interfaced to the microcontroller 84, which can then control the parameters, and therefore the sensitivity (i.e ., shifting the frequency associated with a given amount of illumination to accommodate a broader range of light frequencies), of the circuit by selectively asserting more or less resistance in series with the photoresistor 73. One suitable MDAC is theAD7524 available from Analog Devices, which is essentially a computer controlled R2R network, which is known in the art.
When either of the LEDs 58 , 60 is emitting and a signal 54 is being generated by the interaction of the electromagnetic radiation with the blood 56, the LFC 52 generates a periodic electrical signal in the form of a pulse train with a period corresponding to the intensity of the optical signal 54 received by the LFC 52. This signal is interfaced into the computer system 64 with the counter, as described above, and an intensity value for the red LED 58 and an intensity
value for the IR LED 60 are saved in RAM.
 
As per claim 2, Caldwell discloses that a plurality of display screens, wherein a 
display screen is disposed at the front edge of each of the plurality of shelves [figures 1, 11A, 11B; col. 3, lines 64-65, col. 5, lines 48-57].
 As per claim 3, Caldwell discloses that the front edges of a first set of the 
plurality of shelves face the front edge of a second set of the plurality of shelves [figures 1, 11A, 11B; col. 3, lines 64-65, col. 5, lines 48-57]. 
 As per claim 4, Athan discloses the controller is adapted to activate a 
processor in response to a change in the frequency at which the power transfer occurs in at least one solar cell circuit of the first set and second set [figures 2A, 4A-4D; col. 6, lines 39-67, col. 7, lines 8-26, 59-60, col. 10, lines 28-43]. Caldwell discloses that at least one solar cell circuit of shelves and in at least one solar cell circuit of the second set of shelve [col. 6, lines 24-40, col. 7, lines 15-22, col. 7, lines 64-col. 8, line 40, col. 10, lines 29-43]. 
 As per claim 5, Athan discloses that the controller is adapted to activate the 
processor in response to the frequency at which the power transfer occurs being lower than a first threshold in at least one solar cell circuit of the first set and the second set [figures 2A, 4A-4D; col. 6, lines 39-67, col. 7, lines 8-26, 59-60, col. 10, lines 28-43]. Caldwell discloses that at least one solar cell circuit of shelves and in at least one solar cell circuit of the second set of shelve [col. 6, lines 24-40, col. 7, lines 15-22, col. 7, lines 64-col. 8, line 40, col. 10, lines 29-43]. 
As per claim 6, Caldwell discloses that a display screen, wherein the controller is
adapted to activate the display screen in response to the frequency at which the power transfer occurs being lower than a second threshold in a solar cell circuit of one of the plurality of shelves, the second threshold being lower than the first threshold [col. 6, lines 24-40, col. 7, lines 15-22, col. 7, lines 64-col. 8, line 40, col. 10, lines 29-43]. 
 As per claim 7, Caldwell discloses that the controller is adapted to cause a first
image to be displayed on the display screen in response to the frequency at which the power transfer occurs being lower than the second threshold in a first one of the solar cell circuits, and adapted to cause a second image to be displayed on the display screen in response to the frequency at which the power transfer occurs being lower than the second threshold in a second one of the solar cell circuits [col. 6, lines 24-40, col. 7, lines 15-22, col. 7, lines 64-col. 8, line 40, col. 10, lines 29-43]. 
 As per claim 8, Caldwell inherently discloses that the controller is adapted to 
signal the processor to enter a sleep mode in response to the frequency at which the power transfer occurs being higher than or equal to the first threshold [col. 6, lines 24-40, col. 7, lines 15-22, col. 7, lines 64-col. 8, line 40, col. 10, lines 29-43]. 
		As per claim 9, Caldwell inherently discloses the front edges of a third set of the plurality of shelves are perpendicular to the front edges of the first and second sets of the plurality of shelves [figures 1, 11A, 11B; col. 3, lines 64-67, col. 5, lines 48-57]. 
 As per claim 10, Athan inherently discloses the controller is adapted to 
activate the processor in response to a change in the frequency at which the power transfer occurs in at least one solar cell circuit [col. 5, lines 50-65, col. 6, lines 39-67, col. 7, lines 59-60, col. 8, lines 35-40]; and Caldwell inherently discloses a solar cell circuit of the third set of shelves [figures 1, 11A, 11B; col. 3, lines 64-67, col. 5, lines 48-57]. 

5. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
6.	Applicant’s arguments filed on 6/24/22, which have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 1-10 have been considered but are moot.
7. 	In the remarks, applicants argued in substance that Caldwell and Athan are silent that the controller adapted to monitor the frequency at which a power transfer of each solar cell circuit occurs, and adapted to signal a device in response to a change in the frequency at which the power transfer occurs.  
	 
8.	The examiner respectfully traverses. In response to applicant’s argument, Athan discloses a light-to-frequency converter (LFC) circuit. Athan discloses that the claimed limitations [figures 2A, 2B, 4A, 4C; col. 5, lines 50-65, col. 6, lines 15-67, col. 7, lines 7-14, 59-60, col. 10, lines 35-40].
	Also see detailed action above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

Aug.12, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115